Motion, insofar as it seeks leave to appeal from the December 23, 1996 Appellate Division order, dismissed for failure to demonstrate timeliness as required by section 500.11 (d) (1) (iii) of the Rules of the Court of Appeals (22 NYCRR 500.11 [d] [1] [iii]); motion, insofar as it seeks leave to appeal from the June 20, 1997 judgment of the Court of Claims entered on the Appellate Division order, dismissed upon the ground that the judgment is not the final appealable paper from which leave to appeal may be sought (see, CPLR 5611).